FRANK, Circuit Judge
(dissenting in part).
I disagree with respect to the fees allowed for Silbiger’s services. In writing the opinions for the court in two of these cases—Brooklyn Trust Co. v. Kelby, 2 Cir., 134 F.2d 105, and Bank of Manhattan v. Kelby, 2 Cir., 147 F.2d 465—I found that Silbiger’s briefs furnished invaluable analyses, not contained in the briefs of other counsel.
There has been an attempt on the part of the other parties to the action to picture Silbiger as an interloper who has climbed on the shoulders of the others. But, as appears from our previous opinions, the bondholders represented by Sil-biger were indispensable parties, while the participation of the trustees and of the New Corporation was more or less on sufferance. In Manufacturers Trust Co. v. Kelby, 2 Cir., 125 F.2d 650, 654, we expressed some doubt as to whether the New Corporation could be a party to the suit but said that, as perhaps the Plan may have assigned some of the bondholders’ interest to the new company (a point which was not decided), it would be “best to allow * * * the new corporation to appear, so that there can be no question that the party shall be before the court who is vested with the right.” As to the trustees, we said: “Finally, although we cannot quite see any reason for allowing the reorganization trustees to intervene, the matter was one for the decision of the district judge within the discretion vested in him * * We had no doubts as to the standing of the individual bondholders to raise objections. See also Brooklyn Trust Co. v. Kelby, 2 Cir., 134 F.2d 105, 110, and Bank of Manhattan v. Kelby, 2 Cir., 147 F.2d 465, 479 note 35.
Finally, it is clear that, had it not been for Silbiger’s brief on the appeal in Bank of Manhattan v. Kelby, supra, there would have been no recovery of interest. That item of the judgment was $483,603.52. My colleagues say that, with respect to the interest, “the other parties seem to have preserved their rights” on that appeal. Surely that statement is in error. The record of that appeal discloses that counsel for all parties except Silbiger failed to argue the interest claim in their briefs. Such failure constituted a waiver by them of that claim. Southeastern Express Co. v. Robertson, 264 U.S. 541, 44 S.Ct. 424, 68 L.Ed. 840; McNamara v. Hart, 8 Cir., 83 F.2d 649; Jackson v. Fuller, 66 App.D.C. 239, 85 F. 2d 816. They do not now even intimate that, in not arguing that point, they relied on the fact that Silbiger had argued it in his brief. Nor could they, with a straight face so maintain. For the record shows nothing but continuous hostility on the part of other counsel towards him, and not the slightest hint of cooperation with, or reliance on, him.
Considering that, thanks solely to him, the right to recover $483,603.52 was preserved, and that previously he had rented other invaluable services, I think Silbiger has been shockingly under-paid.